Citation Nr: 1540720	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-34 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for a compound fracture of the left humerus mid shaft portion, healed without significant deformity with retained large metallic foreign body in the fracture area and several foreign bodies in the soft tissues, along with asymptomatic non-painful scars, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a shell fragment wound of the left chest, with perforation of the lung hemothorax and retained foreign bodies with pleural thickening in a left costophrenic angle, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, local jurisdiction of the Veteran's file was transferred to the Pittsburgh RO after the Veteran notified VA that he resides in Thailand.  See M21-1, Part III, Subpart vi, Chapter 3, Section A.2.a (2015) (jurisdiction over files for foreign resident beneficiaries is with the Pittsburgh RO for live compensation claims, dual claims, and appeals).  

In an April 2013 rating decision, service connection was granted for lumbar spine retained shrapnel residuals, claimed as a low back disability.  The allowance represents a full grant of the benefit sought with respect to this issue.  

The Veteran appeared at a videoconference hearing at the Portland RO before the undersigned Veterans Law Judge in July 2015.  

The Board notes Social Security Administration (SSA) records reflect that the Veteran receives SSA disability benefits, and although a TDIU was denied in an June 2011 rating decision, at the hearing, the issue of entitlement to a TDIU due to service-connected disabilities, including PTSD, was raised anew.  The Board finds that entitlement to a TDIU is part of the claim of entitlement to an increased rating higher than 50 percent for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, the issue is reflected on the title page.

The issue of entitlement to service connection for traumatic brain injury was denied in the June 2011 rating decision.  The issue has been raised by the record in the July 2015 Board hearing transcript, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record during the July 2015 Board hearing, the Veteran requested a withdrawal of his appeal with respect to the claims of entitlement to an increased rating for a compound fracture of the left humerus mid shaft portion, healed without significant deformity with retained large metallic foreign body in the fracture area and several foreign bodies in the soft tissues and with asymptomatic non-painful scars, and for a shell fragment wound of the left chest, with perforation of the lung hemothorax and retained foreign bodies with pleural thickening in a left costophrenic angle.  

2.  Resolving reasonable doubt in the Veteran's favor, his PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the claims of entitlement to an increased rating for a compound fracture of the left humerus mid shaft portion, healed without significant deformity with retained large metallic foreign body in the fracture area and several foreign bodies in the soft tissues with asymptomatic non-painful scars, and for a shell fragment wound of the left chest, with perforation of the lung hemothorax and retained foreign bodies with pleural thickening in a left costophrenic angle, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for establishing a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record during the July 2015 Board hearing, the Veteran withdrew the appeal with respect to the issues of entitlement to an increased rating for a compound fracture of the left humerus mid shaft portion, healed without significant deformity with retained large metallic foreign body in the fracture area and several foreign bodies in the soft tissues with asymptomatic non-painful scars, and for a shell fragment wound of the left chest, with perforation of the lung hemothorax and retained foreign bodies with pleural thickening in a left costophrenic angle, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues and the appeal with regard to those issues is dismissed.

II.  Increased Rating

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letters in January 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including from the Social Security Administration (SSA).  At the Board hearing in July 2015, the Veteran stated that all psychiatric treatment had been through VA and that he had had no additional treatment since relocating to Thailand in 2014.  

The Veteran was provided a VA PTSD examination in April 2010, the report of which is dated in May 2010.  At the Board hearing, the Veteran indicated that he will not be returning to the United States for further VA examination, as he was unable to afford to do so.  Regardless, the May 2010 PTSD examination report and the May 2011 VA traumatic brain injury examination report, together with the VA and private treatment records, is sufficient for deciding the claim with respect to an increased rating for PTSD.  The evidence is adequate for a determination, as it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015). 

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

Analysis

The Veteran asserts that his PTSD is worse than reflected in the 50 percent rating assigned.  At the July 2015 Board hearing, he testified to having symptoms to include continuous depression, inability to sleep, and confusion, as well as suicidal ideation, resulting in impaired occupational and social functioning.  

Lending credibility to the Veteran's assertions are VA treatment records in March 2007 reflecting his complaints that prescribed Prozac was not helping his PTSD, and noting that he was homeless, unemployed, and had no hobbies.  In addition, a May 2007 record shows complaints of increased psychiatric symptoms, and a diagnosis of depressive disorder, not elsewhere classified, was entered.  In addition, a March 2008 record reflects the Veteran's complaints of nightmares, feeling constantly on guard and numb or detached from others, and avoiding situations that triggered flashbacks of stressful experiences during service.  The Board notes that his DD Form 214 reflects decorations and awards to include a Purple Heart Medal and a Combat Action Ribbon.  

Consistent with the VA records of treatment are private treatment records dated from 2006 to 2009 reflecting a significant history of depression and PTSD, with regular treatment to include Prozac.  In a December 2006 record, he was advised to increase the dose of Prozac for improvement of psychiatric symptoms.  A January 2008 record notes he was hoping that a particular anodyne used for his back would improve his sleep difficulty and anxiety related to PTSD.   A December 2009 record notes that given the Veteran's history of PTSD, the extent to which he was able to control his emotions was undoubtedly due to his low stress mental and physical lifestyle modifications.  

The May 2010 VA PTSD examination report notes PTSD symptoms, to include hypervigilance, nightmares and panic attacks.  The Veteran stated that he had no friendships because he did not allow anyone to get too close, and noted a history of physical altercations due to his 'out of control rage.'  Objective findings reported include not only a flat affect but also hand wringing and looseness of associations, with impulse control determined to be only fair.  The AXIS I entry was PTSD and major depression related to PTSD, and the AXIS IV entry was social isolation and survivor guilt.  

The Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994) (DSM-IV).  The amendments replace those references with references to the recently updated DSM-V.  As the Veteran's claim with respect to PTSD was certified to the Board in August 2013 (i.e., before August 4, 2014), the DSM-IV applies.  

Under the DSM-IV, the GAF (global assessment of functioning) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score of 51- to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Although the May 2010 VA examination report a Global Assessment of Functioning (GAF) score of 55 noted to reflect moderate symptoms, the opinion provided to the effect that the Veteran's did not have mild or transient PTSD symptoms, and/or that there was not decreased work efficiency and inability to perform occupational tasks even during periods of significant stress, or did not require continuous medication, is inconsistent with moderate PTSD symptoms.  The internal inconsistency in the May 2010 VA PTSD examination report diminishes the probative value of the opinion in that regard.  

Moreover, the April 2011 VA traumatic brain injury examiner specifically determined that psychiatric symptoms were at least mild, and decreased work efficiency and inability to perform occupation tasks during periods of significant stress was noted.  In addition, the report of examination reflects that the Veteran had daily thoughts of experiences during service in Vietnam, as well as suicidal and homicidal ideation, and major depressive disorder was determined to be moderate.  The examiner noted that the findings reported were based upon a Neuropsychological Test Battery lasting 61/2 hours, and a Neurpsychological Examination lasting 2 hours.  Although a very high report of psychologic symptoms was noted, the examiner determined that there was no evidence to suggest over reporting of symptoms or that the symptoms were exaggerated.  

The examiner concluded that the Veteran had difficulties with sustaining concentration, abstract problem solving, and mental process speed, and although assigning a specific proportion of the symptoms to PTSD versus other conditions was noted to require resort to speculation, where it is not possible to distinguish symptoms attributable to service-connected and nonservice-connected disabilities, the Board considers all of the symptoms as attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment, and resolving reasonable doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board notes that the 70 percent rating contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD.  38 C.F.R. § 4.1 (2015).  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  VA and private evidence establishes deficiencies in the relevant areas.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met throughout the appeal.  

Although this higher rating is warranted, the Board finds that even a higher rating in excess of 70 percent is not warranted.  Comparing his reported and documented psychiatric symptoms to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD and related symptoms at any time during the appeal period.  No hallucinations were noted in both the July 2010 and May 2011 VA examination reports.  No gross impairment in thought processes or communication or grossly inappropriate behavior was reported.  

The Board notes that in April 2011 VA general examination report reflects that the Veteran's mood, judgment, behavior, and comprehension of commands were normal, and no hallucinations or delusions were reported.  In addition, an April 2011 spine examination report notes that the Veteran's cooperation was good.  Both hobby activities of tennis and golf and working capacity were noted to be decreased due to back pain, and it was noted that he had been retired since 2006.  Mental status was noted to be quite good, even though the Veteran was aware of chronic symptoms of both tension and depression.  

Additionally, in the Veteran's March 2014 correspondence, he noted that he lived with his wife to whom he had been married for over five years, along with his stepson.  Although the May 2010 VA examination report notes that the Veteran was unable to maintain minimal personal hygiene, the May 2011 examination report reflects the examiner's determination that the Veteran was capable of maintaining minimal hygiene.  Regardless, and although not bound by a SSA determination, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the medical records upon which the August 2007 SSA determination was based reflects interference with, or inability to perform, activities of daily living due to a back disability.  

In addition, the July 2010 VA examination report reflects that the Veteran denied homicidal thoughts, and homicidal ideation noted in the April 2011 VA traumatic brain injury examination report was noted in the context of the Veteran "walk[ing] around the house on a nightly basis to check around and make sure things are in order."  Further, the May 2010 PTSD examination report reflects that the Veteran denied he would harm himself, and the May 2011 VA report of examination notes that the Veteran stated he did not "seriously" think about suicide.  In addition, and although the Veteran testified to having frequent thoughts of suicide, he stated that knew that it would be a selfish act because it would hurt those who cared about him and that he was not a selfish person.  The record shows passive suicidal ideation (which is contemplated by the 70 percent rating) with no plan or intent at any time during the appeal.  The Board finds the evidence does not establish that the Veteran is in danger of hurting himself or others let alone persistence of such.  

In addition, the evidence does not establish memory loss for names of close relatives, his own occupation, or his own name.  The VA examination reports reflect that he was oriented to person, time, place, and situation.  Although the July 2010 VA PTSD examination report notes that he was unable to do "SERIAL 7'S," or spell a word forward and backward, memory impairment was determined to be mild.  Moreover, the May 2011 VA traumatic brain injury examination report notes that the "Working Memory Index was 97 (average range)," and although the Category Test results were noted to be in the brain damage range, no objective evidence of impaired memory, attention, concentration or executive functions was reported.  Remote, recent, and immediate memory were specifically determined to be normal.  

Even in consideration of the other diagnoses of record to include not only depressive disorder, but also personality disorder diagnosed in the May 2011 VA examination report, both VA examiners concluded that there is not total social and occupational impairment due to psychiatric symptoms.  

To the extent it was asserted at the Board hearing in July 2015 that the May 2010 VA PTSD report of examination is inadequate, it has been held that the Board is entitled to assume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  The Veteran has not provided any specific assertions as to why the VA examiner who conducted the July 2010 and/or who prepared the May 2011 examination report was not qualified, why either examiner should not be presumed competent, or how he was harmed by the perceived failure to provide him with the examiner(s) credentials.  As a result, the Board finds that the examiners are competent and the Veteran has not been harmed by the RO's failure to provide him with the credentials of his VA examiner(s).  

To the extent that it was asserted at the hearing that the Veteran was denied due process because the Veteran's VA file was not available for review by the Veteran's private medical providers, neither the representative nor the Veteran submitted a Freedom of Information Act (FOIA) request.  Moreover, as noted by the representative himself at the hearing, the July 2010 statement of the case (SOC) outlined the findings reported in the May 2010 VA PTSD examination report, and the April 2013 supplemental statement of case (SSOC) recites findings and conclusions contained in the April 2011 VA examination report.  In light of the July 2010 SOC and April 2013 SSOC, the Veteran and his representative received adequate notification of the findings made by the VA examiners in 2010 and 2011, and the Veteran has not been prejudiced by the RO's alleged failure to provide a copy of the VA examination reports.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Significantly, and although there is some doubt as to whether the criteria for a higher 70 percent rating have been met, resolving all reasonable doubt in the Veteran's favor, a finding in favor of 70 percent rating for PTSD is supportable.  As such, the Board finds that a 70 percent rating, and no higher, for PTSD is warranted.  

Extraschedular Consideration

The evidence shows that the Veteran's service-connected PTSD results in at most, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture.  See Brambley v. Principi, 17 Vet .App. 20, 24 (2003).  Here, the Board is did remanding the TDIU claim because it has been found the evidence is inadequately developed; instead, the Board is remanding the TDIU because such possible entitlement has been raised by some evidence of record and the AOJ has not yet adjudicated the matter in the context of this present appeal.  In sum, under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU claim, so the extraschedular portion of the PTSD rating claim need not be remanded in this specific case. 


ORDER

The appeal with respect to the claims of entitlement to an increased rating for a compound fracture of the left humerus mid shaft portion, healed without significant deformity with retained large metallic foreign body in the fracture area and several foreign bodies in the soft tissues and with asymptomatic non-painful scars, and for a shell fragment wound of the left chest, with perforation of the lung hemothorax and retained foreign bodies with pleural thickening in a left costophrenic angle, is dismissed.

A 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted in the introduction, the issue of entitlement to a TDIU has been raised.  Because implementation of the grant of the 70 percent rating for PTSD in the decision above may impact the issue of entitlement to a TDIU, the issue must be remanded.  Additionally, although this type of claim was previously adjudicated in June 2011, the AOJ will have an opportunity to adjudicate the claim in the first instance in the context of this appeal.

Accordingly, this issue is REMANDED for the following actions:

1.  Implement the increased 70 percent rating granted herein for PTSD.  

2.  After completion of the above, and accomplishing any necessary development, adjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue a SSOC and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


